DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 101.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. 201610149877.6, filed on March 16, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

 
Response to Amendment and Arguments
The amendment filed 12/21/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite “wherein the integrity weight value is determined by comparing a pre-estimated consumption amount of a population of the geographic location with a consumption amount of the population of the geographic location obtained from a payment server”. It is unclear whether the 

Claims 2-7, 9-14, and 16-20 are dependent from claims 1, 8, and 15, respectively. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a method of “obtaining, at a terminal device, a plurality of attribute features associated with a geographical location, wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices; determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature, wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm, wherein the integrity weight value is determined by comparing a pre-estimated  consumption amount of a population of the geographic location with a 
The limitations of “determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature, wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm, wherein the integrity weight value is determined by comparing a pre-estimated  consumption amount of a population of the geographic location with a consumption amount of the population of the geographic location” and “calculating an attribute value for the geographical location that corresponds to the particular attribute feature using the score value and the weight value corresponding to the particular attribute feature”, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Other than reciting “obtained from a payment server”, similar to “by a processor” language, nothing in the claim element precludes the step from being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim includes the additional elements of: “obtaining, at a terminal device, a plurality of attribute features associated with a geographical location, wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected 
The additional elements of “a terminal device”, “one or more remote devices”, “a payment server”, and “graphical user interface on a computer display device” are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. See MPEP 2106.04(d) and 2106.05(f).
	The additional element of “obtaining, at a terminal device, a plurality of attribute features associated with a geographical location, wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices” amounts to mere data gathering. The element is insignificant extra-solution activity as per MPEP 2106.05(g). Particularly the element is the same sort of mere data gathering as in MPEP 2106.05(g)’s “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”.
	The additional element of “initiating display of the attribute value using a graphical user interface on a computer display device” amounts to insignificant extra-solution activity. Particularly the element is an insignificant application such as MPEP 2106.05(g)’s “ii. Printing or downloading generated menus (i.e. data) as in Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”
	As provided in MPEP 2106.04(d) courts have found that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. Accordingly, the additional elements here, alone or in combination, do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea.

As discussed above with respect to integration of the abstract idea into a practical application, elements using high-level generic computer components to perform the recited operations amount to no more than mere instructions to apply the exception using a generic computer data store. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional element of “obtaining, at a terminal device, a plurality of attribute features associated with a geographical location, wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices” is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”.
The additional element of “initiating display of the attribute value using a graphical user interface on a computer display device” is insignificant extra-solution activity and is well-known. Displaying is simply retrieving the information from storage (i.e. memory) and transmitting the data over the network (i.e. transmitted to display as networked with storage/memory). The courts have found this to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Furthermore, the element is recited at a high-level of generality and is akin to “iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.” Therefore, when viewed individually and as a combination, the claim 

Claim 2 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The additional element of “wherein the plurality of attribute features comprise one or more of a geographical feature, a behavioral feature, or a population feature associated with the geographical location” amounts to mere data gathering and is insignificant extra solution activity.  Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and is not directed toward an improvement in another technology. Furthermore, the additional element amounts to insignificant extra solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Therefore, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

Claim 3 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The additional element of “wherein the score value of the particular attribute feature is determined based on a result of a comparison of the particular attribute feature of the geographical location with a corresponding attribute feature of another geographical location”, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind.  Nothing in the claim element precludes the step from being performed in the human mind.  Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a 

Claim 4 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The additional element of “wherein the weight value of the particular attribute feature is further determined using the integrity weight value, the authenticity weight value, and an importance weight value of the particular attribute feature”, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind.  Nothing in the claim element precludes the step from being performed in the human mind.  Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim 5 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The element of “performing a weighting calculation based on the score value and the weight value corresponding to the particular attribute feature”, as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind.  Nothing in the claim element precludes the step from being performed in the human mind.  Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. 
does not integrate a judicial exception into a practical application. Accordingly, the additional elements here, alone or in combination, do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, elements using high-level generic computer components to perform the recited operations amount to no more than mere instructions to apply the exception using a generic computer data store. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of “obtaining the attribute value as an output of a pre-trained algorithm model, wherein inputs of the pre-trained algorithm model are the plurality of attribute features” is insignificant extra-solution activity that the courts have found to be well understood routine and conventional activity. See MPEP 2106.05(d)(II)’s “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321”. Therefore, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible.

	Claim 6 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The element “wherein the attribute value is calculated using a predetermined calculation method”, as 

	Claim 7 is dependent from claim 6. As such, the analysis of the method of claim 6 applies. The additional elements of “a navigation server”, and “a service platform” are recited at a high level of generality such that they amount to mere instruction to apply the exception using generic computer components. The additional elements of “wherein initiating the display of the attribute value comprises: providing the attribute value to a navigation server to be displayed for a user on an electronic map provided by the navigation server; providing the attribute value to a service platform for a service-associated determination; or providing the attribute value to the user for an offline geographic location selection” amount to insignificant extra-solution activity. Particularly the elements are an insignificant application such as MPEP 2106.05(g)’s “ii. Printing or downloading generated menus (i.e. data) as in Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.” As provided in MPEP 2106.04(d) courts have found that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application. Accordingly, the additional elements here, alone or in combination, do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea. 
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).” Furthermore, the elements are recited at a high-level of generality and is akin to “iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.” Therefore, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claim is not patent eligible. 

Claims 8-14 recite the same methodology of claims 1-7, respectively. As such, the analyses of claims 1-7, respectively, apply.  The additional elements of a non-transitory computer-readable medium, and a computer system are recited at a high-level of generality such that they amount to mere 

Claims 15-20 recite the same methodology of claims 1-6, respectively. As such, the analyses of claims 1-6, respectively, apply.  The additional elements of a one or more computers, one or more computer memory devices, and tangible, non-transitory, machine-readable media are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, the additional elements here, alone or in combination, do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claims are not patent eligible. 

Allowable Subject Matter
Claims 1-20 are found to neither be taught nor suggested by the prior art as a whole, either alone or in combination. In particular, the following limitations recited in independent claims 1, 8, and 15 are not found in the prior art references: “determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature, wherein the weight value of the particular wherein the integrity weight value is determined by comparing a pre-estimated consumption amount of a population of the geographic location with a consumption amount of the population of the geographic location obtained from a payment server”
The closest prior art of record, Gross (US 2016/0048934), teaches obtaining, at a terminal device (computing system 110, FIG. 1 and ¶ [0086]), a plurality of attribute features associated with a geographical location (property features, ¶ [350]-[365]), wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices (expert ratings, crowdsourced data influence a curb appeal score, It is possible, for example, that many passerbys (gamers, volunteers, agents, paid raters) find the property attractive and indicate so in a mobile rating interface, ¶ [0336]); determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature [] (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); calculating an attribute value for the geographical location that corresponds to the particular attribute feature using the score value and the weight value corresponding to the particular attribute feature (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); and initiating display of the attribute value using a graphical user interface on a computer display device (FIG. 28B and 29D depict an example display of the resulting property score to the user; System 110 engages with users employing computing devices 112, ¶ [0087] and FIG. 1).
However, Gross does not teach nor suggest that the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the 
Buttler et al. (US 2006/0100957) teaches wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm [] (the …completeness (i.e. the integrity weight) of available client input data may be taken into account when determining the weights, ¶ [0177]; The last variable that influences confidence weighting is the Levenshtein distance 415  (i.e. the authenticity weight value) between the names of two attributes, ¶ [0076]).
However, Buttler et al. does not teach nor suggest that the integrity weight value is determined by comparing a pre-estimated consumption amount of a population of the geographic location with a consumption amount of the population of the geographic location obtained from a payment server.
Nguyen et al. (US 2006/0271417) teaches determining a level of business activity for each business in a particular geographic area. However, Nguyen et al. does not teach nor suggest that a comparison is made between an estimated consumption amount of a population of the geographic location with a consumption amount of the population of the geographic location obtained from a payment server.
Megdal et al. (US 2008/0243680) teaches comparing actual consumer spend amounts for individual consumers and the spend levels estimated for such consumers (¶ [0041]). However, Megdal et al. does not use this result as a weight value. Additionally, Megdal et al. does not consider the geographic location of the consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Megdal et al. (US 2008/0243680) teaches comparing actual consumer spend amounts for individual consumers and the spend levels estimated for such consumers (¶ [0041]).
Nguyen et al. (US 2006/0271417) teaches determining a level of business activity for each business in a particular geographic area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/11/2022

/David T. Brooks/Primary Examiner, Art Unit 2156